Citation Nr: 0802337	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-37 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for heart disease, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for residuals of stress 
fractures of the tibias, claimed as shin splints.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1970 to October 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In July 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.

The issues of entitlement to service connection for 
peripheral neuropathy of the lower extremities and PTSD are 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action is required on his part.


FINDINGS OF FACT

1.  The veteran does not have diabetic retinopathy.

2.  The veteran's heart disease was diagnosed prior to his 
diagnosis of diabetes mellitus, and it is not shown that it 
was caused or aggravated by his service connected diabetes 
mellitus.

3.  Stress fractures of both tibias were noted in service, 
and residuals of stress fractures of both tibias were 
diagnosed on VA examination.
CONCLUSIONS OF LAW

1.  Service connection is not warranted for diabetic 
retinopathy.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  Secondary service connection for heart disease is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.310 (2007).

3.  Service connection is warranted for residuals of stress 
fractures of both tibias.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  Letters from the RO 
in February 2005 and August 2005 explained what the evidence 
needed to show to substantiate the claims.  They also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  The November 
2005 rating decision and a July 2006 statement of the case 
(SOC) provided the text of applicable regulations and 
explained what the evidence showed and why the claims were 
denied.  The veteran has not been provided with notice 
regarding effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), however such notice is 
only relevant if a benefit sought is being granted.  In this 
case, the effective date and rating of the grant of service 
connection for residuals of stress fractures of both tibias 
will be addressed in the first instance by the RO.  The 
veteran is not prejudiced by any technical notice deficiency 
that may have occurred along the way, and no further notice 
is required.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs), along with relevant 
VA medical evidence.  He has not identified any additional 
evidence pertinent to the claims.  He was provided a VA 
examination in September 2005.  VA's duty to assist the 
veteran is met.  The veteran is not prejudiced by the Board's 
proceeding with appellate review.

II.  Factual Background

The veteran's SMRs show that he was treated for stress 
fractures of both tibias in March 1970.  He was put on a 
profile for 60 days.  There is no record of any treatment for 
eye or heart complaints in service.  The service separation 
examination in October 1971 noted normal eyes and heart 
examinations.  

The veteran underwent coronary artery bypass grafting in 
November 2003.  Extensive VA medical records of that 
hospitalization do not show a diagnosis of diabetes mellitus.  
Diabetes mellitus was diagnosed in March 2004.  

A July 2005 visual examination noted diabetes without 
retinopathy, both eyes.  Refractive error and presbyopia were 
noted.  A VA examination in September 2005 diagnosed 
hypertension and coronary artery disease.  The examiner also 
noted "no history of diabetic retinopathy."  He stated that 
it was "less likely than not that the hypertension and 
coronary artery disease are related to the diabetes, since 
they were both diagnosed prior to the diabetes."

VA examination of the veteran's lower extremities in 
September 2005 noted the veteran's complaints of intermittent 
pain in the shins since service.  The examiner noted slight 
tenderness of the tibial areas of both legs.  The diagnosis 
was residuals of stress fractures of both tibias.

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by, a service-connected disease or injury. 
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

Diabetic Retinopathy

It is neither shown nor alleged that a bilateral eye 
disability became manifested (and was incurred or aggravated) 
in service.  The veteran's only contention has been that he 
has bilateral eye disability secondary to diabetes mellitus.
Refractive error is not a disability for VA compensation 
purposes.  See 38 C.F.R. § 4.9.  The three threshold 
requirements to be met to establish secondary service 
connection are: 1) There must be competent evidence, a 
medical diagnosis, of the disability for which service 
connection is sought; 2) There must be a disability which is 
already service connected; and 3) There must be competent 
evidence that establishes that the disability for which 
service connection is sought was caused or aggravated by the 
service-connected disability.  In the instant case, the first 
threshold requirement is not met.  There is no medical 
evidence of current diabetic retinopathy; in fact, the July 
2005 VA eyes examination specifically found there was none.  
In the absence of any other medical evidence that would show 
retinopathy, the Board must conclude that the threshold 
requirement of competent evidence of current disability (for 
which service connection is sought) is not met.  In the 
absence of proof of current disability, there is no valid 
claim of service connection.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

As there is no competent evidence that the veteran has 
diabetic retinopathy, the preponderance of the evidence is 
against the claim, and it must be denied.

Heart Disease

As the veteran has established service-connection for 
diabetes mellitus, what remains to be shown is that the heart 
disease was caused or aggravated by his diabetes mellitus.  

The only competent (medical) evidence of record directly 
addressing this matter, the September 2005 VA examination 
report, indicates that it was "less likely than not that the 
hypertension and coronary artery disease are related to the 
diabetes, since they were both diagnosed prior to the 
diabetes."

The record contains no specific opinion contrary to the 
September 2005 examiner's opinion.  Moreover, review of the 
extensive VA outpatient and hospitalization records in the 
claims folder does not reveal a diagnosis of diabetes 
mellitus prior to the veteran's heart surgery in November 
2003, and nothing to suggest that the heart disorder 
increased in severity due to the diabetes.
The statements and contentions of the veteran alleging his 
heart disease is related to his service-connected diabetes 
mellitus are not competent evidence.  As a layperson, he is 
not competent to opine in matters requiring specialized 
medical knowledge (here, medical nexus).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Because the September 2005 VA examiner's opinion is the most 
persuasive and probative evidence regarding a nexus between 
the veteran's heart disease and his service connected 
diabetes mellitus, the preponderance of the evidence is 
against a finding that the veteran's heart disease was caused 
or aggravated by his service connected diabetes mellitus.  A 
threshold requirement for establishing secondary service 
connection is not met, and the claim must be denied.

Residuals of Stress Fractures

The veteran seeks service connection for shin splints, 
contending that he has experienced pain in his shins since 
service.  His SMRs document stress fractures of both tibias, 
and the recent VA examination resulted in a diagnosis of 
residuals of stress fractures, both tibias.  Under these 
circumstances, service connection for residuals of stress 
fractures of both tibias is warranted.  


ORDER

Service connection for diabetic retinopathy is denied.

Service connection for heart disease as secondary to diabetes 
mellitus is denied.

Service connection for residuals of stress fractures of both 
tibias is granted. 





REMAND

Outpatient treatment records reflect a diagnosis of PTSD, 
however the evidence currently of record does not show an 
inservice stressor.  The veteran served in an artillery unit 
in Vietnam and was part of Battery 640 of the 23rd Artillery 
Group.  In a written statement dated in December 2005 and in 
testimony before the undersigned, he claimed that his unit 
came under mortar and rocket fire in approximately October 
1970, and that in April 1971 he shot a Vietnamese boy on a 
trip to Vung Tau.  He believed that there was an 
investigation of this incident; if so, the event should be 
documented in official records.  As these alleged stressors 
appear to be events capable of verification, and an attempt 
to verify them is necessary.

The veteran also contends that he has peripheral neuropathy 
related to his service connected diabetes mellitus.  The 
record contains a statement dated in September 2006 from 
Daniel Wasdahl, M.D..  Dr. Wasdahl indicates that he had 
"recently advised [the veteran] on his health situation."  
He stated that the veteran had diabetes mellitus with 
associated peripheral neuropathy involving decreased 
sensation in his legs and feet.  A June 2005 VA treatment 
record contains a notation of "diabetic neuropathy," 
however VA general medical examination in September 2005 
found no peripheral neuropathy.  A VA neurological 
examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
complete service personnel records.  If 
such records show that there was an 
investigation of the shooting incident 
referred to by the veteran, exhaustive 
development for the records of that 
investigation should be instigated, 
including records of the service 
department criminal investigative division 
(CID) and/or Military Police.  The RO 
should also arrange for verification of 
the mortar/rocket attack reported by the 
veteran.  He must assist the RO in these 
matters by providing any further 
identifying information necessary.
2.  The RO should then make a 
determination as to whether or not the 
veteran was exposed to a stressor event in 
service (and if so, identify the stressor 
event and the evidence for this). 

3.  If (and only if) a stressor event in 
service is verified, the RO should arrange 
for the veteran to be examined by a 
psychiatrist to determine if he has PTSD 
based on such stressor event.  In such 
event, the RO must advise the examiner as 
to what stressor event(s) is/are verified, 
and provide the veteran's claims file to 
the examiner for review.  Upon review of 
the claims file and evaluation of the 
veteran, the examiner should provide an 
opinion as to whether or not the veteran 
has a medical diagnosis of PTSD based on a 
verified stressor event in service in 
accordance with DSM-IV.  If PTSD is 
diagnosed, the examiner must identify the 
stressor event and symptoms which support 
such diagnosis.  The examiner must explain 
the rationale for all opinions given. 

4.  The RO should also arrange for the 
veteran to be examined by a neurologist to 
ascertain the presence and nature/likely 
etiology of any peripheral neuropathy of 
the lower extremities.  His claims file 
must be reviewed by the physician in 
conjunction with the examination, and all 
findings should be reported in detail.

5.  The RO should then readjudicate the 
claims of service connection for PTSD and 
peripheral neuropathy of the lower 
extremities, including as secondary to 
service connected diabetes.  If either 
remains denied, the RO should issue an 
appropriate supplemental SOC and afford 
the veteran and his representative the 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


